Citation Nr: 1100933	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than April 7, 2004, for 
the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes the Veteran had requested a hearing before a 
traveling section of the Board.  A hearing was scheduled for 
October 2008 at the RO in Columbia.  The Veteran failed to appear 
for the hearing, and thus the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied service 
connection for hypertension.  The Veteran was notified of the 
decision that same month, including his appeal rights.  He did 
not appeal the decision, and it is final.

2.  There was no formal claim, informal claim, or written intent 
to file a claim for service connection for hypertension between 
February 2001 and April 7, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 2004, 
for the award of service connection for hypertension, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  The current claim stems from an 
application to reopen the previously-denied claim of entitlement 
to service connection for hypertension.  In the May 2007 rating 
decision on appeal, the RO reopened the claim and granted it.  
This means that the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met since the Veteran's claim was successfully 
reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Following the Veteran's notice of disagreement as to the 
effective date, the RO properly provided him with a statement of 
the case addressing the effective-date issue.

VA has not obtained any records in connection with the Veteran's 
claim for an earlier effective date, as this claim for 
entitlement to an earlier effective date is based upon evidence 
already in the claims file.  The Veteran has not submitted 
additional evidence during his appeal for an earlier effective 
date.  

Additionally, VA did not provide the Veteran with an examination 
in connection with this claim (for an earlier effective date), as 
it does not meet the statutory requirements for entitlement to a 
VA examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A)-(C) (2010).  In sum, there is no evidence of any 
VA error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Analysis

The Veteran argues that he warrants an earlier effective date for 
the award of service connection for hypertension.  In his notice 
of disagreement, received in June 2007, he stated that there was 
medical evidence that he was diagnosed with uncontrolled blood 
pressure in May 1995.  He states the effective date should go 
back to 1995.  

By way of background, in April 2000, the Veteran filed an 
original claim for service connection for hypertension.  The 
claim was denied in a February 2001 rating decision.  There, the 
RO determined that while there were elevated blood pressure 
readings in service, there was no evidence of continuity of 
symptomatology following service discharge, and no competent 
evidence of a nexus between the post service hypertension (which 
had been diagnosed approximately six years following service) and 
the Veteran's service.  He was notified of the decision that same 
month, along with his appeal rights.  He did not appeal the 
decision.

On April 7, 2004, the Veteran requested that his claim for 
service connection for hypertension be reopened.  In a September 
2004 rating decision, the RO denied reopening the claim.  The 
Veteran was notified of that decision that same month, along with 
his appeal rights.  The Board finds as fact that the Veteran did 
not appeal that decision.

On January 13, 2005, the Veteran submitted a request to reopen 
the claim for service connection for hypertension.  In a January 
2005 rating decision, the RO denied reopening the claim.  The 
Veteran was notified of that decision that same month, along with 
his appeal rights.  The Veteran submitted a notice of 
disagreement in February 2005, and a statement of the case was 
issued in May 2005.  

The Veteran submitted a statement in November 2005, wherein he 
stated, "I wish to file for compensation for service connection 
for hypert[ens]ion."  The RO issued another rating decision in 
November 2005, wherein it denied reopening the claim.  The 
Veteran was notified of this decision in December 2005, along 
with his appeal rights.

On May 31, 2006, the Veteran submitted a request to reopen the 
claim for service connection for hypertension.  A VA examination 
was provided in September 2006, and the examiner determined that 
the Veteran's elevated blood pressure readings in service were at 
least as likely as not the onset of the Veteran's current 
hypertension.  In the May 2007 rating decision on appeal, the RO 
reopened the claim and awarded service connection for 
hypertension, effective April 7, 2004.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but 
need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of an effective date earlier than April 7, 2004, for the award of 
service connection for hypertension.  The reasons follow.

The Veteran's argument is that a May 1995 VA treatment record 
showed he had hypertension.  Thus, he believes the effective date 
should go back to May 1995.  However, the Veteran's argument 
ignores the fact that a February 2001 rating decision denied 
service connection for hypertension, which decision is final, and 
an effective date prior to February 2001 is legally precluded.

The Board notes that neither the Veteran nor his representative 
have specifically alleged that the RO committed clear and 
unmistakable error in the February 2001 rating decision.  Rather, 
they have stated that the RO did not comply with the duty to 
assist.  Specifically, in a September 2008 statement, the 
Veteran, through his representative, argued that a VA examination 
should have been ordered following the Veteran's April 2000 claim 
for service connection.  He stated, "Had the VA set up an 
examination and opinion, the appellant contends that the examiner 
would have come to the same conclusion the examiner came to 6 
years later."  He added that the law at that time required VA to 
assist in providing a VA examination.  The Board notes that any 
allegation that there was a failure to meet the duty to assist 
cannot form the basis of a clear and unmistakable error in the 
prior decision.

In the July 2007 statement of the case, the RO addressed whether 
there was clear and unmistakable error in the February 2001 
rating decision.  Again, while the Veteran and his representative 
have not stated specifically that the February 2001 rating 
decision contained clear and unmistakable error, the Board will 
address the specific argument alleged by the Veteran's 
representative regarding VA's duty to provide the Veteran with an 
examination at the time of his April 2000 claim.

The Veteran is correct that the law in effect at the time of the 
February 2001 rating decision had the provisions it has now 
regarding when to schedule a VA examination and obtain a medical 
opinion.  However, even if VA should have provided the Veteran 
with an examination following his April 2000 claim, a breach of 
the duty to assist cannot constitute a valid claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  

Thus, to repeat what was stated above, because the February 2001 
rating decision became final, an effective date prior to February 
2001 is legally precluded.

Following the February 2001 decision, the next time the Veteran 
submitted an application to reopen the claim for service 
connection for hypertension was on April 7, 2004.  The Board 
notes that this claim was adjudicated in a September 2004 rating 
decision, and the Veteran did not appeal that decision.  While he 
submitted a statement within one year of the September 2004 
rating decision, there was no indication in that statement that 
he disagreed with the September 2004 rating decision.  See VA 
Form 21-4138, Statement in Support of Claim (stating, "I request 
that my claim be amended to include service connection for 
hypertension."); see also 38 C.F.R. § 20.201 (2010) (stating 
that a notice of disagreement is a written communication from the 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination and a desire to contest the result).  
Nevertheless, the RO has assigned an effective date of April 7, 
2004, for the award of service connection for hypertension, and 
the issue before the Board is whether the Veteran is entitled to 
an effective date earlier than April 7, 2004.

Applying the law to the facts of this case, an effective date 
earlier than April 7, 2004, is not warranted.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective date 
is the date of the claim to reopen."); Sears v. Principi, 
16 Vet. App. 244, 248 (2002) ("The Court thus holds that the 
effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its 
face with respect to granting an effective date for an award of 
VA periodic monetary benefits no earlier than the date that the 
claim for reopening was filed."). 

The Board has thoroughly reviewed the evidence of record between 
February 2001 and April 2004 to see if the Veteran filed a formal 
claim, an informal claim, or expressed a written intent to file a 
claim for service connection for hypertension, but finds nothing 
in the record to support such a finding that a claim was made.  
See 38 C.F.R. §§ 3.1(p), 3.155 (2009).  In fact, there is nothing 
in the claims file from the Veteran (or a representative of the 
Veteran) between the February 2001 decision and his April 2004 
informal claim.

For the reasons described above, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than April 7, 2004, for the award of service 
connection for hypertension.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an effective date earlier than April 7, 2004, for 
the award of service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


